EX-99.906CERT Certification Pursuant to Section 906 of the Sarbanes-Oxley Act Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, each of the undersigned officers of Tortoise North American Energy Corporation does hereby certify, to such officer’s knowledge, that the report on Form N-CSR of Tortoise North American Energy Corporation for the period ended May 31, 2010 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as applicable, and that the information contained in the Form N-CSR fairly presents, in all material respects, the financial condition and results of operations of Tortoise North American Energy Corporation for the stated period. /s/ David J. Schulte /s/ Terry Matlack David J. Schulte Terry Matlack Chief Executive Officer Chief Financial Officer Tortoise North American Energy Corporation Tortoise North American Energy Corporation Dated July 29, 2010 This certification is being furnished pursuant to Item 12(b) of Form N-CSR and Section 906 of the Sarbanes-Oxley Act of 2002 and shall not be deemed filed by Tortoise North American Energy Corporation for purposes of Section 18 of the
